            IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS:                   April 9, 2019
Status Conference                         Scheduled for: 1:45 PM
                                          Commenced: 2:15 PM
                                          Ended:         2:30 PM

S/BEFORE HON. CARMEN CONSUELO CEREZO
United States District Judge

UNITED STATES OF AMERICA
Plaintiff                                 CRIMINAL 18-0558CCC
vs
1) JOENDY OMAR NEGRON
LAPORTE
2) EUGENE PERCY
ANTOMMARCHI ARRIAGA
3) EDWIN RIOS LUCIANO
4) JOSE EDGARDO RIVERA
5) WILCELINO MELENDEZ AVILA
6) NEFTALI JURADO RIVERA
7) CHRISTOPHER JURADO
RIVERA
Defendants



     Status conference held on April 9, 2019, as scheduled. Present were

A.U.S.A. Teresa Zapata Valladares and the following defense attorneys:

A.F.P.D. Víctor P. Miranda Corrada, for defendant [1] Joendy Omar Negrón
MINUTES OF PROCEEDINGS:                                                   -2-
Status Conference
Criminal 18-0558CCC
April 9, 2019


Laporte; Diego H. Alcalá Laboy, for defendant [2] Eugine Percy Antonmarchi

Arriaga; Humberto Guzmán Rodríguez, for defendant [3] Edwin Ríos Luciano;

Miguel Oppenheimer, for defendant [4] José Edgardo Rivera; Mariángela

Tirado Vales, for defendant [5] Wilcelino Meléndez Avila; and Raymond

Rivera Esteves, for defendant [7] Christopher Jurado Rivera. Attorney Laura

Maldonado, who represents defendant [6] Neftalí Jurado Rivera, was

authorized to be substituted by attorney Diego Alcalá.

     Government has completed discovery of all documents that will be used

as trial evidence. Cell phone extractions shall be produced by MAY 24, 2019.

Defendants report no reciprocal discovery.

     Defendants requested an evidence inspection. The United States and

defendants will coordinate the evidence inspection to be done during

April 2019.

     The parties are GRANTED until MAY 15, 2019 to conclude plea

negotiations.

     The jury trial is RESET, within speedy trial constraints, for MAY 28,

2019 at 2:30 PM.



                                   S/María Luz Díaz, Judicial Assistant
